t c summary opinion united_states tax_court alfred castro espinoza petitioner v commissioner of internal revenue respondent docket no 12391-07s filed date alfred castro espinoza pro_se nina s kang for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent denied petitioner’s dependency_exemption deductions and head_of_household filing_status determining a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to claim dependency_exemption deductions for ar and jr and head_of_household filing_status background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in california petitioner filed a form_1040 u s individual_income_tax_return for he claimed dependency_exemption deductions for jr and ar and filed as a head_of_household jr and ar are the children of petitioner’s then girlfriend he is not related to the children by blood in petitioner was not related to jr and ar by marriage he had not legally adopted the children and they were not his eligible foster children 1the court refers to minor children by their initials see rule a the evidence in the record indicates that the children were and years old in 2petitioner and his former girlfriend are now husband and wife discussion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error see rule a 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue see sec_7491 petitioner has not alleged that sec_7491 applies however the court need not decide whether the burden shifted to respondent since the court’s analysis is based on the record before it and not on who bears the burden_of_proof ii dependency_exemption deductions sec_151 allows a taxpayer to claim as a deduction the exemption_amount for each individual who is a dependent of the taxpayer as defined in sec_152 sec_152 provides that the term dependent includes a qualifying_child or qualifying_relative a qualifying_child is a child who bears a certain relationship to the taxpayer sec_152 the relationship exists if the claimed dependent is the taxpayer’s child or descendant of such child or brother sister stepbrother stepsister or a descendant of any such relative sec_152 the term child means an individual who is the taxpayer’s son daughter stepson or stepdaughter an adopted individual or an eligible_foster_child sec_152 petitioner is not related to jr or ar by blood in he was not related to jr or ar by marriage he was not their adoptive parent and they were not his eligible foster children petitioner has failed to establish that either jr or ar is his qualifying_child in pertinent part sec_152 defines a qualifying_relative as an individual who is not a qualifying_child of any other taxpayer for the taxable_year jr and ar are qualifying children of their mother see sec_152 a thus jr and ar are not petitioner’s qualifying relatives see sec_152 on the basis of the foregoing petitioner is not entitled to a dependency_exemption deduction for jr or ar and respondent’s determination is sustained iii head_of_household filing_status as is relevant here sec_2 defines head of a household as an unmarried individual who maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of a qualifying_child or qualifying_relative of the taxpayer jr and ar are not 3in the minor children resided with their mother in whittier cal petitioner resided in bakersfield cal during the week and commuted to whittier cal on his days off petitioner’s qualifying children or qualifying relatives thus petitioner is not entitled to head_of_household filing_status for and respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
